239 F.2d 451
Quillo W. ADAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 13419.
United States Court of Appeals District of Columbia Circuit.
Argued November 28, 1956.
Decided December 6, 1956.

Mr. Wesley S. Williams, Washington, D. C., for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
The appeal is from a judgment of conviction of housebreaking in violation of § 22-1801 and of larceny in violation of § 22-2206, D.C.Code 1951. The sole question is whether it was reversible error for the District Court to admit evidence of the defendant's participation in another alleged crime of similar character committed the same evening. The circumstances as a whole were such that the admission of this evidence was within the discretion permitted the District Court under the principles discussed in our opinions in Borum v. United States, 61 App.D.C. 4, 56 F.2d 301; Tomlinson v. United States, 68 App.D.C. 106, 93 F.2d 652, 114 A.L.R. 1315, certiorari denied 303 U.S. 646, 58 S. Ct. 645, 82 L. Ed. 1107; Bracey v. United States, 79 U.S. App.D.C. 23, 142 F.2d 85, certiorari denied 322 U.S. 762, 64 S. Ct. 1274, 88 L. Ed. 1589; Fairbanks v. United States, 96 U. S.App.D.C. 345, 226 F.2d 251; Harper v. United States, 99 U.S.App.D.C. 324, 239 F.2d 945.


2
Affirmed.